
	
		I
		111th CONGRESS
		1st Session
		H. R. 2119
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. McCarthy of
			 California (for himself, Mr.
			 Bachus, Mr. McCotter,
			 Mr. Neugebauer,
			 Mr. Jones,
			 Mr. Lance,
			 Ms. Jenkins,
			 Mrs. Capito,
			 Mr. Garrett of New Jersey, and
			 Mr. Castle) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to require that repayments of assistance from the Troubled Asset Relief Program
		  funds go to paying down the public debt.
	
	
		1.TARP repayments used to
			 reduce public debt
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is
			 amended by adding at the end the following new section:
				
					137.TARP repayments
				used to reduce public debt
						(a)Repayments used
				To pay down public debtEach
				time a financial institution makes a repayment of assistance provided under
				this title, the Secretary shall transfer such repayment to the special account
				established by section 3113(d) of title 31, United States Code.
						(b)Corresponding
				reduction in authorization To purchaseEach time a financial
				institution makes a repayment of assistance provided under this title, the
				authorization to purchase authority under section 115 shall be reduced by a
				corresponding dollar
				amount.
						.
			(b)Conforming
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 136 the following new item:
				
					
						137. TARP repayments used to reduce public
				debt.
					
					.
			
